DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
I.	Previous Rejections under 35 U.S.C. § 112
	Applicant’s claim amendments dated November 16, 2022 have successfully rendered the previous § 112 rejections moot.

II.	Previous Rejections under 35 U.S.C. § 101
	Applicant’s claim amendments dated November 16, 2022 have successfully overcome the previous § 101 rejections.

III.	Previous Rejections under 35 U.S.C. § 102
Applicant’s claim amendments dated November 16, 2022 have successfully overcome the previous § 102 rejections.

IV.	Previous Rejections under 35 U.S.C. § 103
	Applicant’s remarks concerning the § 103 rejections have been fully considered and are only persuasive to the extent that the previous § 103 rejections did not address all of the newly added limitations found in amended claim 1. However, updated/new grounds of rejection are made in view of the Katnani reference which teaches the newly added limitations.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4, 6-7, 15 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0099582 A1 to Crow et al. (hereinafter “Crow”) in view of US 10,340,408 to Katnani et al. (hereinafter “Katnani”).
	Regarding Claims 1, 4 and 6, Crow teaches:
a brain interface system configured to be worn by a user and to output brain activity data associated with the user (see e.g. “electroencephalography (EEG) electrodes configured to measure a subject's brain activity during sleep” in the abstract; also see discussion of EEG in e.g. Paras. 109 and 113); 
a sleep tracking device configured to be worn by the user and to output sleep tracking data associated with the user (see e.g. pulse oximetry sensor discussed in Para. 119; additionally, any of the other sensor types discussed in Para. 109 can be considered the sleep tracking device); and 
a computing device configured to generate, based on the brain activity data and the sleep tracking data, sleep routine data representative of a target sleep routine for the user (see discussion of recommendations in e.g. Para. 91).

Crow fails to specifically teach:
wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations, the optical measurement system comprising: 
a wearable assembly configured to be worn by the user and comprising: 
a first slot surrounded by a first wall;
a second slot surrounded by a second wall;
a first module comprising a first light source configured to emit first light directed at a brain of the user, and a first set of detectors configured to detect first arrival times for photons of the light after the light is scattered by the brain, the brain activity data based on the first arrival times;
a second module comprising a second light source configured to emit second light directed at a brain of the user, and a second set of detectors configured to detect second arrival times for photons of the light after the light is scattered by the brain, the brain activity data further based on the second arrival times;
wherein the first and second modules are configured to be interchangeably inserted into the first and second slots to acquire the brain activity data;
wherein the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits.
wherein the first and second modules are configured to be removably attached to the wearable assembly.

Katnani teaches a brain diagnostic system including:
wherein the brain interface system comprises an optical measurement system configured to perform optical-based brain data acquisition operations, the brain activity data based on the optical-based brain data acquisition operations (see e.g. “non-invasive wearable brain interface system includes a headgear configured to be worn on a head of the user and a plurality of self-contained photodetector units configured to removably attach to the headgear. The photodetector units each include a plurality of photodetectors configured to detect photons of light after the photons reflect from a target within a brain of the user” in the abstract);
wherein the optical measurement system comprises: a wearable assembly (see quoted portion of the abstract above) configured to be worn by the user and comprising: 
a first slot (see cutouts 2402, e.g. first cutout 2402-1) surrounded by a first wall (see rigid rings 2404 which surround each cutout);
a second slot (see cutouts 2402, e.g. first cutout 2402-2) surrounded by a second wall (see rigid rings 2404 which surround each cutout);
a first module (e.g. 2304-1) comprising a first light source (e.g. 302) configured to emit first light directed at a brain of the user, and a first set of detectors (e.g. 304) configured to detect first arrival times for photons of the light after the light is scattered by the brain, the brain activity data based on the first arrival times (see e.g. Col. 1 lines 46-62; see e.g. photodetector system 300, which is one of multiple in an array; this can also be seen with photodetector units 2304 in FIG. 23, described in Col. 17 lines 32-38 as follows: “Each photodetector unit 2304 may be similar to photodetector system 300. For example, each photodetector unit 2304 may include an individual light source configured to generate light and a plurality of photodetectors configured to detect photons of the light after the photons reflect from a target within a brain of user 2310.”);
a second module (e.g. 2304-2) comprising a second light source (e.g. 302) configured to emit second light directed at a brain of the user, and a second set of detectors (e.g. 304) configured to detect second arrival times for photons of the light after the light is scattered by the brain, the brain activity data further based on the second arrival times (see e.g. Col. 1 lines 46-62; see e.g. photodetector system 300, which is one of multiple in an array; this can also be seen with photodetector units 2304 in FIG. 23, described in Col. 17 lines 32-38 as follows: “Each photodetector unit 2304 may be similar to photodetector system 300. For example, each photodetector unit 2304 may include an individual light source configured to generate light and a plurality of photodetectors configured to detect photons of the light after the photons reflect from a target within a brain of user 2310.”);
wherein the first and second modules are configured to be interchangeably inserted into the first and second slots to acquire the brain activity data (units 2304 can interchangeably insert into cutouts 2402);
wherein the detectors each comprise a plurality of single-photon avalanche diode (SPAD) circuits (see SPADs 304).
wherein the first and second modules are configured to be removably attached to the wearable assembly (see e.g. “a plurality of self-contained photodetector units configured to removably attach to the headgear” in the abstract).

	Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow to further incorporate an optical brain measurement system including the specific details above as taught by Katnani because doing so would advantageously provide additional useful diagnostic information about the subject’s brain utilizing a known measurement system to carry out its known purpose. 

	Regarding Claim 7, Crow teaches the collection of brain data via electrodes (EEG) as discussed in the rejection of claim 1 above, and the combination with Katnani further adds an optical-based brain data acquisition operation as discussed in the rejections of claims 2-6 above. As such, the resultant combined device of Crow in view of Katnani collects both electrical and optical brain activity data.

Regarding Claim 15, see e.g. Crow at Para. 91 (operation can include recommendations and/or stimulations).  

	Regarding Claim 30, see e.g. Crow at Paras. 92, 131, 133-136 (the processor and various processing steps can be in the wearable device 12). 

Claims 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 2019/0175068 A1 to Everdell (hereinafter “Everdell”).
	Regarding Claims 7-8 and 10, Crow as modified by Katnani teaches an optical-based brain data acquisitions including a wearable assembly with light sources and photodetectors and multiple modules as explained in the rejections of claims 1, 4 and 6 above. It is also noted that Crow teaches collection of EEG data from the subject via electrodes on a wearable device as explained in the rejection of claim 1 above. However, Crow in view of Katnani fails to teach that the same wearable assembly has the light sources, detectors, and a plurality of electrodes, with each module having its own respective electrode. 
	Another reference, Everdell, teaches a wearable head assembly very similar to Katnani’s and including individual removable modules (120) each having its own light source (122) and detector (124) in addition to its own electrode (128) for measuring EEG (see e.g. Paras. 34 and 103 and claim 24). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to further incorporate an electrode into each of the plurality of modules, as taught by Everdell, because this would advantageously allow the same wearable assembly to carry out both the electrical and optical measurements, thereby achieving the more comprehensive brain activity data collection in a more convenient and efficient configuration. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani and Everdell as applied to claim 10 above, and further in view of US 20180014741 A1 to Chou (hereinafter “Chou”).
Regarding Claim 11, Crow in view of Katnani and Everdell teaches claim 10 as discussed above, but fails to teach that the first electrode surrounds the first light source on the surface of the first module. Another reference, Chou, teaches a similar wearable monitoring device including both electrical and optical measurements from the same device, and in which the electrode and light source can be arranged together in a variety of configurations including one in which the electrode surrounds the light source (see Para. 47). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani and Everdell to position the electrode surrounding the light source, as taught by Chou, because this would advantageously save space compared to providing them separately, and/or because this would merely involve choosing from among a small number of known configurations for arranging two sensors together aimed at a common surface. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 20180256094 A1 to Russell et al. (hereinafter “Russell”).
	Regarding Claim 12, Crow in view of Katnani teaches the system of claim 1 as discussed above and further teaches that the pulse oximeter can be incorporated into a variety of wearables at various body locations, including the finger. Crow fails to specifically teach that the finger-based oximeter is a “ring,” and fails to teach an oximeter in a wearable on the chest, arm or wrist. Nevertheless, as an initial matter, the Examiner previously took official notice that these were all well-known locations for wearable diagnostic devices incorporating pulse oximetry. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”).
Additionally, attention is directed to Russell who teaches a similar sleep diagnostic invention including a pulse oximeter built into a wrist wearable device (see Para. 66); Russell also teaches that the device could take the shape of a ring or a wearable on the chest or arm (see Para. 93). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to incorporate the pulse oximeter into a wearable device configured to be worn on any of the claimed body locations, as seen in Russell, because these were all known suitable locations for a pulse oximeter (and/or many other types of physiological sensors), and it would be obvious to merely choose from among the known suitable locations so that the desired physiological data could be collected. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 6216021 to Franceschini et al. (hereinafter “Franceschini”) and/or US 9579060 to Lisy et al. (hereinafter “Lisy”).
	Regarding Claim 13, Crow in view of Katnani teaches the system of claim 1 as discussed above but fails to specify whether the pulse oximetry is time-resolved. Another reference, Franceschini, teaches how to achieve time-resolved pulse oximetry and why it is advantageous (see the abstract). Additionally, Lisy teaches a wearable diagnostic device including time-resolved pulse oximetry used for a variety of health-based applications (see Col. 27 lines 35-44). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to incorporate time-resolved pulse oximetry, as taught by Franceschini and/or Lisy, because doing so would simply involve substituting one known pulse oximetry methodology for another to obtain predictable results, and/or because Franceschini and/or Lisy specifically teach that this methodology is advantageous. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 2021/0016053 A1 to Kelly (hereinafter “Kelly”).
	Regarding Claim 22, Crow in view of Katnani teaches claim 1 as discussed above but fails to teach wherein the computing device is further configured to: provide, prior to generating the sleep routine data, the brain activity data to a machine learning model; and generate, based on an output of the machine learning model, predicted sleep routine data representative of a predicted target sleep routine for the user.
	Another reference, Kelly, teaches a similar system for sleep optimization including a machine learning model for generating a predicted target sleep routine for a user (see generally Paras. 6, 24, and 49). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to provide, prior to generating the sleep routine data, the brain activity data to a machine learning model; and generate, based on an output of the machine learning model, predicted sleep routine data representative of a predicted target sleep routine for the user, as taught by Kelly, because this would advantageously improve the accuracy (and thus effectiveness) of the target sleep routine. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani in view of Kelly as applied to claim 22 above, and further in view of US 20190117151 A1 to Stern (hereinafter “Stern”).
	Regarding Claim 23, Crow in view of Katnani in view of Kelly teaches the system of claim 22 as discussed above, including a machine learning model which is trained on, at a minimum, the user’s own data (see Para. 6 of Kelly). Kelly fails to specify whether the model is trained using sleep routine data for a plurality of users. However, as an initial matter, the Examiner previously took official notice that it was extremely well known and common to train machine learning models using data from many users. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”). 
As one example, Stern teaches a machine learning model for prediction of effectiveness of sleep treatments trained on historical data from a plurality of users (see e.g. Para. 8). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani in view of Kelly to train the machine learning model using sleep routine data for a plurality of users, as seen in Stern and/or as is well known in the art, so that the machine learning model would yield a more accurate result based on a more reliable dataset. 

Claims 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 2011/0015495 A1 to Dothie et al. (hereinafter “Dothie”) and/or US 2018/0056130 A1 to Bitran et al. (hereinafter “Bitran”).
	Regarding Claims 26-27, Crow in view of Katnani teaches the system of claim 1 as discussed above, but fails to specifically teach that routine data is generated based on the user’s particular desired characteristic(s) and/or upcoming tasks. Another reference, Dothie, teaches that routine data is generated based on the user’s particular desired characteristic(s) and/or upcoming tasks (see e.g. Paras. 143 and 195-196). Similarly, Bitran similarly teaches that routine data is generated based on considering the user’s specific goals and scheduling (see e.g. Paras. 20-23 and 42). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to consider a user’s particular desired characteristic(s) and/or upcoming task(s), as taught by Dothie and/or Bitran, because doing so would advantageously provide a more customized recommendation to meet a particular user’s needs.

	Regarding Claim 28, Dothie teaches updating recommendations based on sensed data (i.e. effectiveness of and/or compliance to previous recommendations) (see Paras. 167, 175, 246, 262, 264 and claim 7). Similarly, Bitran teaches updating recommendations (see abstract, Paras. 42 and 64). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to continually update subsequent recommendations based on actual sensed data following previous recommendation(s) because it would allow for a continual improvement in the quality of the recommendations to more accurately address the user’s actual performance/status.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Crow in view of Katnani as applied to claim 1 above, and further in view of US 2017/0215808 A1 to Shimol et al. (hereinafter “Shimol”).
	Regarding Claim 29, Crow in view of Katnani teaches claim 1 as discussed above, but fails to teach synchronizing/aligning the timestamps of the two collected data sources. However, as an initial matter, the Examiner previously took official notice that it was incredibly well known and commonplace in the medical diagnostic arts to synchronize/align timestamp data among a plurality of sensors as it is crucial for reliable integration/fusion of those multiple data sources and for drawing accurate conclusions therefrom. Applicant’s subsequent reply did not traverse the Examiner's assertion of official notice; therefore, the facts under official notice are now taken to be admitted prior art. See MPEP § 2144.03(C) (“If applicant does not traverse the examiner' s assertion of official notice or applicant' s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner' s assertion of official notice or that the traverse was inadequate.”). 
As one example of this, attention is drawn to Shimol which teaches aligning timestamps of datasets from EEG and PPG sensors via cross-correlation (see Para. 77). Accordingly, it would have been obvious to one of ordinary skill in the art as of Applicant's effective filing date to modify Crow in view of Katnani to synchronize/align the timestamp data of all collected physiological data streams, as taught by Shimol, because doing so would enhance the accuracy of any analysis carried out on a combination of that data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cited in previous action(s):
Dickinson ‘310: see Paras. 2, 81;
Westbrook ‘982: see Para. 49;
Xu ‘914: see Paras. 27, 29;
Bozkurt ‘012: see Para. 52;
Levendowski ‘558: see Para. 119;
Sankai ‘098: see abstract;
Cail ‘521: see Paras. 23, 61;
Luo ‘321: see Para. 61;
Kinnunen ‘367: see Para. 72;
Shoeb ‘505: see abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247. The examiner can normally be reached Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN R DOWNEY/Primary Examiner, Art Unit 3792